OPINION — AG — ** DEPARTMENT OF POLLUTION CONTROL — ADOPTION OF REGULATIONS ** PURSUANT TO THE POLLUTION CONTROL COORDINATING ACT OF 1968 FOUND AT 82 Ohio St. 931 [82-931] ET SEQ., THE DEPARTMENT OF POLLUTION CONTROL 'MAY' ADOPT RULES AND REGULATIONS OF NOISE AND ODOR POLLUTION ONLY AS SUCH MAY BE CONSISTENT WITH THE RESPECTIVE STATUTES AND RULES AND REGULATIONS OF THE OTHER MEMBER AGENCIES OF THE COORDINATING BOARD. (ENVIRONMENT, REPOSITORY, AUTHORITY JURISDICTION, SURVEILLANCE, DEPARTMENT OF HEALTH) CITE: 63 Ohio St. 1-1512 [63-1-1512], 63 Ohio St. 2001 [63-2001] 63 Ohio St. 2002 [63-2002], 82 Ohio St. 931 [82-931] 63 Ohio St. 1-1511 [63-1-1511], 82 Ohio St. 933 [82-933] 82 Ohio St. 932.2 [82-932.2](B) (STEVEN E. MOORE)